DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 25-44 are pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,306,704 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25-44 of the application encompass the claimed invention in 10,306,704 B1.

Application claim 1:
    A method for wireless communication, the method comprising:

    transmitting by an apparatus, a trigger signal carrying control information to allocate resources for scheduling a scheduled uplink transmission, the control information allocates resources to a set of at least one targeted apparatus for sending to the apparatus, data in the scheduled uplink transmission;
    performing error detection by the apparatus to detect an error in the scheduled uplink transmission;
    if an error is detected as the result of the performing and if the error is due to not receiving the scheduled uplink transmission, then:
    performing a back-off procedure by the apparatus, and after performing the backoff procedure, 
    if an error is detected as the result of the performing and if the error is due to receiving data from at least one of the targeted apparatuses of the set in the scheduled uplink transmission but not receiving data from all of the targeted apparatuses of the set in the scheduled uplink transmission, then transmitting by the apparatus, a second trigger signal carrying control information to allocate resources for scheduling a second scheduled uplink transmission, where a backoff procedure is not performed by the apparatus responsive to the error prior to the transmitting the second trigger signal.

     A method for wireless communication between an access point and a client station, the method comprising:
    transmitting and receiving wireless signals by a transceiver of an access point device;
    performing, by the access point device, a scheduled transmission of data unit to a station device;
    detecting errors in the scheduled transmission of data unit;
    upon detection of an error that affects access to a full channel for the scheduled transmission, invoking a backoff procedure to defer an access to the channel and adjusting a size of a contention window, the contention window defining a period of time during which a network allows transmission of 
    in the absence of error affecting access to the full channel being detected, bypassing the backoff procedure; and
performing retransmission of the scheduled transmission in the next channel access.



Allowable Subject Matter
5.	Claims 25-44 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) be used to overcome the rejection based on nonstatutory double patenting set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art made of record fails to teach in combination “if an error is detected as the result of the performing and if the error is due to not receiving the scheduled uplink transmission, then:
performing a backoff procedure by the apparatus, and after performing the backoff procedure, transmitting by the apparatus, a second trigger signal carrying control information to allocate resources for scheduling a second scheduled uplink transmission;
if an error is detected as the result of the performing and if the error is due to receiving data from at least one of the targeted apparatuses of the set in the scheduled uplink transmission but not receiving data from all of the targeted apparatuses of the set in the scheduled uplink transmission, then transmitting by the apparatus, a second 
5.	The prior art made of record and not relied upon is considered pertinent to applicant disclosure:
	Smith et al. (US 2008/0025337 A1) disclose a method for detected an error of a previous scheduled transmission of data units from apparatus to another apparatus that provides scheduled resource for transmission between the two apparatuses, and determine resource for transmission between the two apparatuses, and determine, resources that are scheduled by the other apparatus for the apparatus to perform retransmission.  (see figure 11).

    PNG
    media_image1.png
    599
    493
    media_image1.png
    Greyscale

.

    PNG
    media_image2.png
    751
    517
    media_image2.png
    Greyscale

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412